El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El Centro de Detallistas de San Juan, una corporación constituida con arreglo a las Leyes de Puerto Rico, entabló demanda contra A. Vicente y Compañía,. Sucesores de L. Vi-*882llamil y Compañía, Sucesores de M. Lomba y Compañía, J. Ochoa y Hermano, Villar y Compañía, Freiría y Compañía, Sucesores de Pérez Hermanos, S. en C., Aboy Vidal y Com-pañía, M. Lamadrid y Compañía, Sobrinos de’Izquierdo y Compañía, Baquero y Compañía, Balasquide y Compañía, F. Font y Hermano, Pérez Hermanos, R. Paniagua y Com-pañía, Luiña Hermanos, Sucesores Benitez y Compañía, Ce-recedo Hermanos y Compañía, Sucesores A. Suárez y Com-pañía, E. R. Pons y Compañía, V. Melón y Compañía, Sán-chez Pórtela y Compañía, Sucesores de F. Juncos y Com-pañía, C. Malatrasi y Compañía, Cadierno Hermanos, Allés y Hermano, y B. Fernandez y Hermano, a fin de que la corte de distrito declarara que el único sistema a que deben sujetarse ías transacciones comerciales en Puerto Rico es el métrico decimal y que el acuerdo adoptado por las sociales demandadas es ilegal y nulo.
Los hechos esenciales de la demanda son que los deman-dados adoptaron el 1 de febrero de 1910, un acuerdo que fué comunicado a los comerciantes detallistas, relativo a que a partir del primero de marzo próximo, quedaría establecida por los demandados, comerciantes al por mayor, la regla de fijar sus precios para todo artículo cuya venta haya de efec-tuarse por peso, para cada 45-3597 ídlos, equivalentes a cien libras americanas.
“Que tal acuerdo causa perjuicios a todos los comerciantes de provisiones al detalle y a este Centro de Detallistas y a todos y a cada uno de sus socios, cambiando, sin autoridad alguna por parte de los demandantes, el sistema de peso legal, e imponiendo, para las transacciones comerciales un sistema arbitrario1, caprichoso y perjudicial para la buena marcha de los negocios del comercio de provisiones al de-talle; y
‘ ‘ Que el demandante nombró una comisión para entenderse con los demandados, habiéndose negado éstos a adoptar el sistema métrico decimal y a revocar su acuerdo.”
Los demandados, excepto H. Santos, Pérez Hermanos, y *883A. Suárez y Cía., alegaron la excepción previa de que la de-manda no aduce hechos suficientes para determinar una cau-sa de acción.. La corte declaró con lugar dicha excepción y como el demandante manifestara que no tenía más hechos que exponer, ordenó que su resolución se registrara como sentencia. Así se hizo y contra la sentencia, registrada el 5 de noviembre de 1910, se interpuso el presente recurso de ape-lación.
La notificación de la apelación hecha a todos los abogados de los demandados el 14 de noviembre de 1910, se archivó el mismo día en la oficina del secretario de la corte de distrito, y elevada la transcripción de los autos a esta Corte Suprema, ambas, partes en su alegatos escritos discutieron amplia-mente el recurso en su fondo.
Hemos estudiado cuidadosamente la transcripción de los autos y los alegatos de las partes y opinamos que la senten-cia que desestimó la demanda por no aducir ésta hechos sufi-cientes para determinar una causa de acción, está bien fun-dada y debe confirmarse.
Dos razones fundamentales existen para ello.
La primera es, que estudiado el acuerdo de los comercian-tes demandados, no aparece que esté en abierta oposición con las prescripciones de -los artículos 230 y 240 del Código Político.
Y la segunda es, que aun cuando se concluyera que lo estaba, en la demanda no se alega que se haya realizado un soló acto concreto y positivo en perjuicio del demandante y siendo esto así, no existe base para una controversia jurídica que deba ser resuelta por los tribunales de justicia. No obs-tante haberse presentado la demanda el 10 de mayo de 1910, no se consigna en ella que el acuerdo adoptado por los de-mandados en 1 de febrero de 1910, para empezar a regir el 1 de marzo del mismo año, se llevara a vías de hecho.
Yéase el caso de la Liga de Propietarios v. El Ayuntamiento de San Juan, decidido por esta Corte Suprema el 12 *884de febrero de 1908, en donde esta última cuestión ha sido tratada ampliamente y resuelta de modo claro y preciso. ■
No creemos necesario entrar- en otro orden de considera-ciones. El recurso debe declararse sin lugar y confirmarse la sentencia apelada.

Confirmada.

Juez concurrente: Sr. Wolf.
Juez disidente: Sr. Presidente Hernández.
Los Jueces Asociados Sres. MacLeary, y Aldrey.no toma-ron parte en la resolución de este caso.'